Alfrieda Barnes commenced this action to compel respondent judge to dispose of motions filed in State v. Chester Barnes,
Cuyahoga County Court of Common Pleas Case No. CR-258226.
Respondent has filed a motion to dismiss and observes that Alfrieda Barnes is not Chester Barnes and is not admitted to the practice of law. Alfrieda Barnes has not responded to the motion to dismiss.
We find the motion to dismiss to be well-taken. Alfrieda Barnes lacks standing to commence this action in procedendo. CompareState ex rel. Russell v. Ehrnfelt (Dec. 16, 1992), Cuyahoga App. No. 64242, unreported, affirmed (1993), 67 Ohio St.3d 132.
Furthermore, indigency status is denied. Relator's mere assertion that "due to her part time employment she does not have the funds to cover the cost of the filing fees" does not demonstrate an inability to provide security for costs in this action as required in Loc.App.R. 45(a). See generally Smith v.Ohio Dept. of Rehab. and Corr. (1995), 107 Ohio App.3d 713,669 N.E.2d 342. See also Thornton v. Sears Optical (May 19, 1999), Cuyahoga App. No. 76238, unreported; Thornton v. Sears Optical
(May 19, 1999), Cuyahoga App. No. 76239, unreported; State exrel. Woods v. Boyle (May 19, 1999), Cuyahoga App. No. 76328, unreported.
Relator shall deposit the sum of $100.00 with the clerk of court pursuant to Loc.App.R. 45 (a) within ten days of the date of this entry. The clerk of court shall indicate on the record when the security for costs is deposited.
Accordingly, respondent's motion to dismiss is granted.
Relator to pay costs.
Writ dismissed.
ANN DYKE, J., CONCURS.
                                  _________________________ JAMES M. PORTER, ADMINISTRATIVE JUDGE